DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2-7 are dependent on Claim 1. Regarding Claim 1, Kurokawa (JP 2016002964 A) teaches the first and the third-fifth elements of the claim, hereinafter (1a) and (1c)-(1e) respectively, but does not teach the second or sixth elements, hereinafter (1b) and (1f) respectively. Ajisaka teaches (1b); the prior art does not teach or suggest (1f). Kurokawa teaches
(1a), a vehicle front portion structure (Kurokawa Fig. 1, below: Kurokawa Abstract: “A vehicle body structure includes: a side member disposed along a vehicle body longitudinal direction; an upper member which is disposed above a vehicle body and along the vehicle body longitudinal direction in a side view from a vehicle width direction”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kurokawa
(1c), front side members that extend in a vehicle longitudinal direction further toward a vehicle front side than the battery case (Kurokawa Fig. 1, above);
(1d), side rails that structure portions of a suspension member that is disposed further toward the vehicle front side than the battery case, and that extend in the vehicle longitudinal direction (Kurokawa Fig. 1, above; Kurokawa Description of Embodiments Paragraph 3: “A lower bracket 18 for attaching a lower suspension arm (not shown) is provided on the lower surface of the connecting portion between the lower cross member and each front side member 14 (see FIG. 1).”);
	(1e), first connecting members that connect the battery case and the front side members (Kurokawa Fig. 1, Reference Character 25, above).
As indicated above, Kurokawa does not teach (1b). Ajisaka (US 20180272852 A1) teaches
(1b), a battery case that is installed beneath a floor of a vehicle (Ajisaka Fig. 2, below; Ajisaka Abstract: “The present disclosure provides a vehicle lower portion structure including: a case main body portion, disposed at a vehicle lower side of a vehicle cabin floor and including a bottom wall and peripheral walls that extend toward a vehicle upper side from a peripheral edge portion of the bottom wall, and accommodating a battery at an interior thereof…” and Paragraph 0008: “The present disclosure provides, in a vehicle in which a battery is accommodated beneath a floor, a vehicle lower portion structure that may improve the impact absorbing performance by a simple structure.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Ajisaka
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle front portion of Kurokawa to provide a battery case installed beneath the floor as taught by Ajisaka. Doing so would provide “a vehicle in which a battery is accommodated beneath a floor, a vehicle lower portion structure that may improve the impact absorbing performance by a simple structure.” as recognized by Ajisaka (Paragraph 0008).
	As indicated above, Kurokawa does not teach (1f). The prior art does not teach or suggest
	(1f), second connecting members each having a truss shape that connect a vehicle longitudinal direction front end portion of the battery case and vehicle longitudinal direction rear ends of the side rails, that face the battery case in the vehicle longitudinal direction as seen in a plan view and in a side view, and that face the side rails in the vehicle longitudinal direction as seen in a plan view and in a side view. The closest reference, Kurokawa, teaches second connecting members that connect a front end portion of the battery case and rear ends of the side rails, that face the battery case and that face the side rails (Kurokawa Fig. 1, Reference Character 15, above) but does not teach each second connecting member having a truss shape.
Claim 8 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 8. Regarding Claim 8, Kurokawa (JP 2016002964 A) teaches the first and third-seventh elements of the claim, hereinafter (8a) and (8c)-(8g) respectively, but does not teach the second or the eighth-thirteenth elements, hereinafter (8b) and (8h)-(8m) respectively. Ajisaka (US 20180272852 A1) teaches (8b); Schmidt (US 20210031837 A1) teaches (8h) and (8i); the prior art does not teach or suggest (8j)-(8m). Kurokawa teaches
(8a), a vehicle front portion structure. See (1a), above.
(8c), front side members that extend in a vehicle longitudinal direction further toward a vehicle front side than the battery case. See (1c), above.
(8d), side rails that structure portions of a suspension member that is disposed further toward the vehicle front side than the battery case, and that extend in the vehicle longitudinal direction. See (1d), above.
(8e), first connecting members that connect the battery case and the front side members. See (1e), above.
(8f), second connecting members that connect a vehicle longitudinal direction front end portion of the battery case and vehicle longitudinal direction rear ends of the side rails, that face the battery case in the vehicle longitudinal direction as seen in a plan view and in a side view, and that face the side rails in the vehicle longitudinal direction as seen in a plan view and in a side view (Kurokawa Fig. 1, Reference Character 15, above).
(8g), vehicle longitudinal direction front end portions of the second connecting members each have a pair of supporting portions that extend toward a vehicle front side, and rear end portions of the side rails are supported by the supporting portions (Kurokawa Fig. 1, Reference Character 35, above).
As indicated above, Kurokawa does not teach (8b). Ajisaka teaches
(8b), a battery case that is installed beneath a floor of a vehicle. See (1b), above.
As indicated above, Kurokawa does not teach (8h) or (8i). Schmidt teaches
(8h), a pair of transmitting portions that extend in the vehicle longitudinal direction from respective rear ends of the pair of supporting portions (Schmidt Fig. 6, Reference Characters 631 and 632, below);
(8i), a rear wall portion that connects rear ends of the pair of transmitting portions in a vehicle transverse direction (Schmidt Fig. 8, below).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Schmidt
As indicated above, the prior art does not teach or suggest
(8j), a first rib that connects the pair of transmitting portions at a vehicle longitudinal direction front side of the rear wall portion. The closest reference, Schmidt, teaches a pair of transmitting portions (Schmidt Fig. 6, above; left and right side members between the front supporting portion and rear supporting portion (“Rear Wall Portion”) of Reference Character 632) but does not teach a first rib.
(8k), a second rib that connects the rear wall portion and a first joining portion that joins the first rib and one transmitting portion of the pair of transmitting portions. The closest reference, Schmidt, teaches the rear wall portion and a transmitting portion (Schmidt Fig. 6, above; left or right side member between the front supporting portion and rear supporting portion (“Rear Wall Portion”) of Reference Character 632) but does not teach a second rib.
(8l), a third rib that connects a rear end of the second rib and a second joining portion that joins the first rib and another transmitting portion of the pair of transmitting portions. The closest reference, Schmidt, teaches transmitting portions (Schmidt Fig. 6, above; left and right side members between the front supporting portion and rear supporting portion (“Rear Wall Portion”) of Reference Character 632) but does not teach a third rib.
(8m), a third joining portion, which joins the second rib and the third rib, overlaps with a rear end of a corresponding side rail in a vehicle vertical direction. The closest reference, Schmidt, teaches a rear wall portion (Schmidt Fig. 6, above; Reference Character 632) but does not teach a third joining portion.
Claim 9 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 9. Regarding Claim 9, Kurokawa (JP 2016002964 A) teaches the first and third-sixth elements of the claim, hereinafter (9a), (9c), (9d), (9e), and (9f) respectively, but does not teach the second or seventh elements, hereinafter (9b) and (9g) respectively. Ajisaka (US 20180272852 A1) teaches (9b); the prior art does not teach or suggest (9g). Kurokawa teaches
(9a), a vehicle front portion structure. See (1a), above.
(9c), front side members that extend in a vehicle longitudinal direction further toward a vehicle front side than the battery case. See (1c), above.
(9d), side rails that structure portions of a suspension member that is disposed further toward the vehicle front side than the battery case, and that extend in the vehicle longitudinal direction. See (1d), above.
(9e), first connecting members that connect the battery case and the front side members. See (1e), above.
(9f), second connecting members that connect a vehicle longitudinal direction front end portion of the battery case and vehicle longitudinal direction rear ends of the side rails, that face the battery case in the vehicle longitudinal direction as seen in a plan view and in a side view, and that face the side rails in the vehicle longitudinal direction as seen in a plan view and in a side view (Kurokawa Fig. 1, Reference Character 15, above).
As indicated above, Kurokawa does not teach (9b). Ajisaka teaches
(9b), a battery case that is installed beneath a floor of a vehicle. See (1b), above.
As indicated above, Kurokawa does not teach (9g). The prior art does not teach or suggest
(9g), that the heights of centroids of the side rails in a vehicle vertical direction coincide with a height of a centroid of the battery case in the vehicle vertical direction. The closest reference, Kurokawa, teaches that the “centroid of the front bumper reinforcement and the centroid of each crash box are in the same position in the vehicle vertical direction” and that “the crash box is efficiently crushed in the axial direction (vehicle longitudinal direction)” (Kurokawa Description of Embodiments Paragraph 14) but does not teach alignment with the centroid of the battery case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618